Name: 2002/341/EC: Commission Decision of 3 May 2002 amending Decision 2001/296/EC as regards the list of approved laboratories for checking the effectiveness of vaccination against rabies in certain domestic carnivores (Text with EEA relevance) (notified under document number C(2002) 1584)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  agricultural activity;  health;  economic geography;  consumption;  technology and technical regulations
 Date Published: 2002-05-04

 Avis juridique important|32002D03412002/341/EC: Commission Decision of 3 May 2002 amending Decision 2001/296/EC as regards the list of approved laboratories for checking the effectiveness of vaccination against rabies in certain domestic carnivores (Text with EEA relevance) (notified under document number C(2002) 1584) Official Journal L 117 , 04/05/2002 P. 0013 - 0014Commission Decisionof 3 May 2002amending Decision 2001/296/EC as regards the list of approved laboratories for checking the effectiveness of vaccination against rabies in certain domestic carnivores(notified under document number C(2002) 1584)(Text with EEA relevance)(2002/341/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines(1), and in particular Article 3 thereof,Whereas:(1) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC(2), as last amended by Commission Decision 2001/298/EC(3), provides for an alternative system to quarantine for the entry of certain domestic carnivores into the territory of certain Member States free from rabies. That system requires checks performed by officially approved laboratories on the effectiveness of the vaccination by titration of antibodies.(2) Pursuant to Decision 2000/258/EC the AFSSA Laboratory, Nancy, France, was designated as the institute responsible for the proficiency tests necessary to the approval of the laboratories willing to perform these checks.(3) Commission Decision 2001/296/EC of 29 March 2001 authorising laboratories to check the effectiveness of vaccination against rabies in certain domestic carnivores(4), as amended by Decision 2001/808/EC(5), established a list of approved laboratories in the Member States.(4) Following the request of Germany, France and Italy, and on the basis of the favourable result of the proficiency test performed by the AFSSA Laboratory, Nancy, it is appropriate to add new laboratories to the list for those three Member States.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2001/296/EC is amended as set out in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 3 May 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 79, 30.3.2000, p. 40.(2) OJ L 268, 14.9.1992, p. 54.(3) OJ L 102, 12.4.2001, p. 63.(4) OJ L 102, 12.4.2001, p. 58.(5) OJ L 305, 22.11.2001, p. 30.ANNEXThe Annex to Decision 2001/296/EC is amended as follows:1. In the list concerning Germany the following points are added:"4. LandesveterinÃ ¤r und Lebensmitteluntersuchungsamt Sachsen-Anhalt AuÃ enstelle Stendal Haferbreiter Weg 132-135 D - 39576 Stendal.5. Staatliches VeterinÃ ¤runtersuchungsamt Zur Taubeneiche 10-12 D - 59821 Arnsberg.6. Institut fÃ ¼r epidemiologische Diagnostik Bundesforschungsanstalt fÃ ¼r Viruskrankheiten der Tiere SeestraÃ e 155 D - 16868 Wusterhausen."2. In the list concerning France the following point is added:"4. Laboratoire dÃ ©partemental d'analyses du Pas-de-Calais Parc des Bonnettes 2, rue du GenÃ ©vrier F - 62022 Arras Cedex."3. In the list concerning Italy the following point is added:"3. Istituto Zooprofilattico Sperimentale del Lazio e della Toscana Via Appia Nuova 1411 I - 00178 Roma Capannelle."